Citation Nr: 1500884	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  14-09 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to depression, bilateral knee condition, and fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel






INTRODUCTION

The Veteran had active military service from August 1987 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012, and a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted.

In November 2014 the RO granted the Veteran TDIU effective from April 3, 2014. In a December 2014 statement, the Veteran filed a Notice of Disagreement (NOD) on the effective date for the grant of TDIU.  However, the Veteran has not been furnished a Statement of the Case (SOC) that addresses the issue of an effective date earlier than April 3, 2014, for the grant of TDIU.  Consequently, the Board must remand to the RO to furnish an SOC and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Regarding the issue of service connection for sleep apnea, to include as secondary to the Veteran's service-connected depression, bilateral knee condition, and fibromyalgia, the Veteran was afforded a VA examination for this issue in February 2012.  The Veteran has claimed that his sleep apnea is due to the medication taken for his service-connected depression and bilateral knee condition, his weight gain due to his service-connected conditions, and/or secondary to his service-connected fibromyalgia.  A review of the VA examination reflects that the examiner opined that the Veteran's current sleep apnea is "not caused by or a result of any medication taken for his [service-connected disabilities] ... and is mostly due to weight gain by the [Veteran] over a thirteen to fifteen year period..."  The examiner failed to offer an opinion as to whether or not the Veteran's service-connected disabilities, medication taken as a result of his service-connected disabilities, or weight gain due to service-connected disabilities aggravated the Veteran's sleep apnea.  Therefore, the Veteran should be scheduled for a new examination to address aggravation.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. 3.303(a) (2014); 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Finally, the Board notes that during the pendency of the Veteran's appeal, the Veteran was service-connected for fibromyalgia in a September 2013 rating decision.  The Veteran in his VA Form 9 received in March 2014 argued that his sleep apnea was related to his fibromyalgia.  As no opinion is of record, a secondary nexus opinion is warranted to determine the relationship between the Veteran's sleep apnea and his fibromyalgia.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should furnish the Veteran and his representative (if any) a Statement of the Case that addresses the issue of entitlement to effective date earlier than April 3, 2014, for the award to TDIU.  The AOJ should return this issue to the Board only if the Veteran timely substantive appeal.

2. Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for his right ankle disability dated since October 2014.  All efforts to obtain VA records should be fully documented. The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a sleep apnea examination to determine if the Veteran has sleep apnea; and if so, the etiology of that condition.  The claims folder must be made available to and be reviewed by the examiner.  All appropriate test and studies should be accomplished and all clinical findings should be reported in detail.

a. Based on the evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has sleep apnea or any other sleep impairment?  

If the Veteran is found to have a diagnosis of sleep apnea, or other sleep impairment then: 

b. Is it at least as likely as not (50 percent or greater probability) that the sleep apnea was caused by, or is it the result of, the Veteran's depression, to include any medication or weight gain related to his depression?

c. If the answer to (b) is "No," is it at least as likely as not (50 percent or greater probability) that the sleep apnea was aggravated (i.e., permanently worsened) by the Veteran's depression, to include any medication or weight gain related to his depression?

d. Is it at least as likely as not (50 percent or greater probability) that the sleep apnea was caused by, or is it the result of, the Veteran's bilateral knee condition, to include any medication or weight gain related to his bilateral knee condition?

e. If the answer to (d) is "No," is it at least as likely as not (50 percent or greater probability) that the sleep apnea was aggravated (i.e., permanently worsened) by the Veteran's bilateral knee condition, to include any medication or weight gain related to his bilateral knee condition?

f.  Is it at least as likely as not (50 percent or greater probability) that the sleep apnea was caused by, or is it the result of, the Veteran's fibromyalgia, to include any medication or weight gain related to his fibromyalgia?

g.  If the answer to (f) is "No," is it at least as likely as not (50 percent or greater probability) that the sleep apnea was aggravated (i.e., permanently worsened) by the Veteran's fibromyalgia, to include any medication or weight gain related to his fibromyalgia?

Note: "aggravation" is defined for these purposes as a chronic worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature (if deemed warranted), which may reasonably explain the medical analysis in the study of this case.

4.  Thereafter, re-adjudicate the issue of service connection for sleep apnea, to include as secondary to depression, bilateral knee condition, and fibromyalgia.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




